Exhibit 10.1

 

Material Sciences Corporation

 

2005 Long Term Incentive Plan

 

ARTICLE 1

 

Establishment and Purpose

 

1.1 Establishment. The Material Sciences Corporation 2005 Long Term Incentive
Plan is established effective as of March 1, 2005, subject to approval by the
shareowners of the Company. Awards may be made under the Plan prior to
shareowner approval of the Plan so long as such Awards (including the issuance
of any Restricted Stock) are subject to such shareowner approval of the Plan.
Awards may be made under the Plan until February 28, 2010, unless the Plan is
terminated earlier by the Committee or the Board. Subject to other applicable
provisions of the Plan, all Awards made under the Plan prior to such termination
of the Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.

 

1.2 Purpose. The purpose of the Plan is to foster and promote the long-term
financial success of the Company and increase stockholder value by: (a)
strengthening the Company’s capability to develop and maintain a management
team; (b) motivating superior performance by means of long-term performance
related incentives linked to business performance, (c) encouraging and providing
for obtaining an ownership interest in the Company; (d) attracting and retaining
qualified personnel by providing incentive compensation opportunities
competitive with other similar companies; and (e) enabling officers and other
key employees to participate in the long-term growth and financial success of
the Company.

 

ARTICLE 2

 

Definitions

 

The following Sections of this Article provide terms used in this Plan, and
whenever used herein in a capitalized form, except as expressly provided, the
terms shall be deemed to have the meanings set forth in this Article. In
addition, certain other terms used in the Plan but not specifically defined in
this Article have the definitions given to them in the first place in which they
are used.

 

2.1 “Affiliate” means any corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company, including the subsidiaries of the Company and other entities controlled
by such subsidiaries.

 

2.2 “Award” means a grant under the Plan, based upon criteria specified by the
Committee. Awards shall be subject to the terms and conditions of the Plan and
shall be evidenced by an Agreement containing such additional terms and
conditions not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.

 

2.3 “Award Agreement” means any agreement, letter or other instrument by which
an Award is granted to a Participant.

 

2.4 “Award Cycle” means any period designated in an Award Agreement as an “Award
Cycle.”

 

2.5 “Award Term” means the period designated in an Award Agreement as the “Award
Term.”

 

2.6 “Board of Directors” or “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.7 “Cause” means one or more of the following: (i) a Participant’s commission
of a felony or other crime involving moral turpitude or the commission of any
other act or omission involving dishonesty, disloyalty or fraud with respect to
the Company or any of its Affiliates or any of their customers or suppliers,
(ii) a Participant’s reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
repeated conduct causing the Company or any of its Affiliates substantial public
disgrace or disrepute or substantial economic harm, (iii) substantial and
repeated failure by a Participant to perform duties as reasonably directed by
the Company’s Chief Executive Officer (or, with respect to such Chief Executive
Officer, the Board), (iv) any willful act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its subsidiaries to
the material disadvantage or detriment of the Company and its Affiliates, (v)
breach of fiduciary duty, gross negligence or willful misconduct with respect to
the Company or any of its Affiliates or (vi) with respect to a Participant
covered by an employment agreement with the Company or an Affiliate, any
material breach of such agreement which is not cured to the Company’s Chief
Executive Officer (or, with respect to such Chief Executive Officer, the Board)
reasonable satisfaction within fifteen (15) days after written notice thereof to
the Participant.

 

2.8 “Change in Control” means the occurrence of any of the following events:

 

2.8.1 the acquisition by any Person or Persons acting in concert, of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the outstanding stock of the
Company (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire stock); or

 

2.8.2 (a) the consummation of any consolidation or merger of the Company, other
than a consolidation or merger of the Company in which holders of its stock
immediately prior to the consolidation or merger hold proportionately at least a
majority of the outstanding common stock of the continuing or surviving
corporation, or (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company (“Transfer Transaction”), except where (1) the Company
owns all of the outstanding stock of the transferee entity or (2) the holders of
the Company’s common stock immediately prior to the Transfer Transaction own
proportionately at least a majority of the outstanding stock of the transferee
entity, immediately after the Transfer Transaction, or (c) any consolidation or
merger of the Company where, after the consolidation or merger, one Person owns
one hundred percent (100%) of the shares of stock of the Company (except where
the holders of the Company’s common stock immediately prior to such merger or
consolidation own proportionately at least a majority of the outstanding stock
of such Person immediately after such consolidation or merger).

 

2.9 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

2.10 “Committee” means the Compensation, Organization and Corporate Governance
Committee of the Board or Directors or other committee authorized by the Board
to administer the Plan.

 

2.11 “Company” means Material Sciences Corporation, a Delaware corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed or consolidated, any corporation for whose
securities the securities of the Company shall be exchanged, and any assignee of
or successor to substantially all of the assets of the Company.

 

2.12 “Disability” means a mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company, or if there is no such plan or the Participant is not covered by such a
plan or the Participant is not an employee of the Company, a mental or physical
illness that renders a Participant totally and permanently incapable of
performing the Participant’s duties for the Company, as determined by the
Committee. The determination of Disability for purposes of this Plan shall not
be construed to be an admission of disability for any other purpose.

 

2.13 “Eligible Employee” means an Employee who is employed or serves in a
position or capacity designated by the Committee as eligible to participate in
the Plan.

 

2



--------------------------------------------------------------------------------

2.14 “Employee” means any person who is considered to be an employee of the
Company pursuant to its personnel policies.

 

2.15 “Good Reason” means the occurrence, without the express written consent of
a Participant, of any one of the following events:

 

2.15.1 the assignment to a Participant of any duties significantly inconsistent
with the Participant’s position and status with the Company or a substantial
adverse alteration in the nature or status of the Participant’s employment
responsibilities from those in existence on the date hereof;

 

2.15.2 the relocation of a Participant’s office or job location to a location
not within seventy-five miles (75) of the Participant’s present office or job
location, except for required travel on the Company’s business to an extent
substantially consistent with the Participant’s present business travel
obligations; or

 

2.15.3 a substantial reduction in a Participant’s annual rate of salary, other
than a reduction that is part of an overall reduction in the annual rate of
salaries of all officers of the Company.

 

An event shall not constitute Good Reason unless a Participant provides written
notice to the Company specifying the event relied upon for Good Reason within
sixty (60) days after the occurrence of such event. Within thirty (30) days of
receiving such written notice from a Participant, the Company may cure or cause
to be cured the event upon which the Participant claims Good Reason and no Good
Reason shall have been considered to have occurred with respect to such event.
The Company and a Participant, upon mutual written agreement, may waive any of
the foregoing provisions which would otherwise constitute Good Reason.

 

2.16 “Participant” means an Eligible Employee who satisfies the eligibility
conditions of the Plan and who has been selected by the Committee for
participation in the Plan.

 

2.17 “Payment Value” means the amount designated as the “Payment Value” in an
Award Agreement.

 

2.18 “Payout” means the actual amount to be distributed under the Plan to a
Participant with respect to the Award Term or an Award Cycle.

 

2.19 “Performance Goals” means the level of performance for the Award Term or
Award Cycle, as determined by reference to one or more of the Performance
Measures, the attainment of which results in a right (subject to the provisions
of the Plan and the Award Agreement) to receive a Payout for the Award Term or
an Award Cycle. Unless otherwise specified by the Committee, the Performance
Goals shall be further differentiated as follows:

 

2.19.1 the “Threshold Performance Goal” which is the level of a given
Performance Measure that, if attained, will result in the Participant receiving
a percentage of the Payment Value ascribed to such Performance Measure;

 

2.19.2 the “Target Performance Goal” which is the level of a given Performance
Measure that, if attained, will result in the Participant receiving a percentage
of the Payment Value ascribed to such Performance Measure and;

 

2.19.3 an “Above Target Performance Goal” which is a level of a given
Performance Measure that, if attained, will result in the Participant receiving
a percentage of the Payment Value ascribed to such Performance Measure.

 

As provided in Section 5.2 below, failure to obtain any one Threshold
Performance Goal for the Award Term or a Performance Cycle, regardless of the
level of achievement with respect to any other Performance Measure, shall result
in no Payout for the Award Term or that Award Cycle.

 

2.20 “Performance Measures” mean the particular performance measures for the
Award Term or an Award Cycle determined in the discretion of the Committee,
based upon the Committee’s determination of the goals that

 

3



--------------------------------------------------------------------------------

will most effectively further the Company’s corporate objectives. Performance
Measures may include sales; cash flow; cash flow from operations; operating
profit or income; net income; operating margin; net income margin; return on net
assets; economic value added; return on total assets; return on common equity;
return on total capital; total shareholder return; revenue; revenue growth;
earnings before interest, taxes, depreciation and amortization (“EBITDA”);
EBITDA growth; cumulative EBITDA over a period fixed by the Committee; basic
earnings per share; diluted earnings per share; funds from operations per share
and per share growth; cash available for distribution; cash available for
distribution per share and per share growth; share price performance on an
absolute basis and relative to an index of earnings per share or improvements in
the Company’s attainment of expense levels; implementing or completion of
critical projects; or other reasonable criteria established by the Committee.
The foregoing criteria shall have any reasonable definitions that the Committee
may specify, which may include or exclude any or all of the following items as
the Committee may specify: extraordinary, unusual or non-recurring items;
effects of accounting changes; effects of financing activities; expenses for
restructuring or productivity initiatives; other non-operating items; spending
for acquisitions; effects of divestitures; and effects of litigation activities
and settlements.

 

2.21 “Plan” means the Material Sciences Corporation 2005 Long Term Incentive
Plan, as herein set forth and as may be amended from time to time.

 

2.22 “Restricted Stock” means the Company’s common stock issued under the
Company’s 1992 Omnibus Stock Awards Plan for Key Employees or other equity plan
of the Company designated by the Committee, which shall be (i) used for Payouts
to Participants under Article 6 hereof, (ii) be fully (100%) vested at all times
after issuance, and (iii) be non-transferable by a Participant for a period of
one year and one day after the date on which such issuance was made.

 

2.23 “Retirement” means a Participant’s voluntary Termination of Employment on
or after attaining age sixty-five.

 

2.24 “Termination of Employment” means the occurrence of any act or event
whether pursuant to an employment agreement or otherwise that actually or
effectively causes or results in the person’s ceasing, for whatever reason, to
be an officer or employee of the Company and of any Affiliate, including,
without limitation, death, Disability, dismissal, resignation, Retirement, or
severance as a result of the discontinuance, liquidation, sale or transfer by
the Company and or any Affiliate of a business such entity owns or operates. A
Termination of Employment shall occur with respect to a Participant who is
employed by an Affiliate if the Affiliate shall cease to be an Affiliate and the
Participant shall not immediately thereafter become an employee of the Company
or another Affiliate. A promotion or transfer of employment to another position
eligible for participation in the Plan shall not constitute a Termination of
Employment.

 

ARTICLE 3

 

Administration

 

3.1 Committee. The Plan shall be controlled, managed and administered by the
Committee, which shall consist of two or more members. Each member of the
Committee shall be a “Non-employee Director” as that term is defined by Rule
16b-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”)
or any similar rule which may subsequently be in effect (“Rule 16b-3”) and shall
be an “outside director” within the meaning of Section 162(m)(4)(C)(i) of the
Code and the Treasury Regulations promulgated thereunder. The members shall be
appointed by the Board of Directors, and any vacancy on the Committee shall be
filled by the Board of Directors. The Committee shall have the discretion to
interpret the provisions of the Plan, and its interpretations and determinations
shall be final and binding on all persons, including the Company, all Affiliates
and Participants. The Committee may, from time to time, adopt rules or
guidelines with respect to the administration of the Plan and the rights granted
hereunder which are consistent with the provisions of the Plan and may amend any
and all rules or guidelines previously established. No determination or decision
of the

 

4



--------------------------------------------------------------------------------

Committee shall be subject to de novo court review if the procedures of this
Article have been followed by the Committee. Subject to the express provisions
of the Plan and to the extent not inconsistent with the provisions of Section
162(m) of the Code and the Treasury Regulations promulgated thereunder regarding
performance-based compensation, the Committee may, from time to time, delegate
or allocate the performance of any part or all its ministerial duties under the
Plan as it considers desirable to such person or persons as it may select. All
costs of Plan administration will be paid by the Company.

 

3.2 Powers of Committee. For purposes of the Plan, the Committee’s powers shall
include, but not be limited to, the following authority, in addition to all
other powers provided by, or necessary to administer, the Plan:

 

3.2.1 to determine the Award Cycle(s), Award Term, Payment Value, Performance
Goals, Performance Measures and other criteria for which the Committee has
discretion under the Plan;

 

3.2.2 to select or designate, for the Award Term or any Award Cycle, the
Eligible Employees (if any) to become Participants under the Plan;

 

3.2.3 to determine the terms and conditions of any Awards granted hereunder and
to adjust the terms and conditions of any Award under the provisions of the
Plan;

 

3.2.4 to provide for the forms of Agreement to be utilized in connection with
the Plan;

 

3.2.5 to determine the Payout to a Participant and any other right to
compensation under the Plan;

 

3.2.6 to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be necessary or appropriate to assist in
administering the Plan;

 

3.2.7 to sue or cause suit to be brought in the name of the Plan or the Company;

 

3.2.8 to determine whether and with what effect an individual has incurred a
Termination of Employment;

 

3.2.9 to obtain from Participants such information as is necessary for the
proper administration of the Plan;

 

3.2.10 to execute and file such returns and reports as may be required with
respect to the Plan; and

 

3.2.11 to make any adjustments or modifications permitted under the provisions
of the Plan.

 

ARTICLE 4

 

Participation, Performance Measures and Performance Goals

 

4.1 Participation. The Committee shall select which Eligible Employees will
become Participants in the Plan during any given fiscal year the Plan is in
effect. The Committee may consider any factors it deems pertinent in selecting
an Eligible Employee as a Participant. Upon the selection of the Participants,
the Committee shall provide the notices described in Section 4.6 below. A person
will become a Participant only upon returning to the Company a signed, written
Award Agreement received from the Committee stating the person is a Participant
and providing such additional information the Committee deems relevant,
including the Award Term and Award Cycle.

 

4.2 Participation of Newly Hired Employees. Except as provided in the sole
discretion of the Committee, an individual must be an Eligible Employee as of
the beginning of the Company’s fiscal year in order to be selected as a
Participant. If an individual first becomes an Eligible Employee after the
beginning of the Company’s fiscal year, the Committee may, in its discretion,
designate such new Eligible Employee as a Participant. Unless the Committee, in
its sole discretion, determines otherwise, all amounts payable under this Plan
to such Participant for the Award Term or an Award Cycle shall be pro-rated with
respect to the date he or she first became an Eligible Employee or such later
date as designated by the Committee. The Committee may make such adjustments as
it seems appropriate in order to effectuate this Section.

 

5



--------------------------------------------------------------------------------

4.3 Payout Amounts. The Payouts that a Participant is entitled to receive under
the Plan for an Award Term or an Award Cycle, upon the achievement of the
Performance Goals, will be based upon a pre-determined percentage of the Payment
Value. Such percentages will be set forth in an Award Agreement.

 

4.4 Performance Measures. The Committee shall establish one or more Performance
Measures for the Award Term or an Award Cycle. It is the intent of the Committee
that the Performance Goals and Performance Measures established for the Award
Term or an Award Cycle will not change during such period. However, certain
circumstances identified at the discretion of the Board or the Committee may
warrant a modification to the Performance Goals and Performance Measures. These
circumstances would include, but not be limited to, unforeseen events such as
changes in law, regulations, or rulings; changes in accounting principles or
practices; or a merger, acquisition, divestiture or other significant
transaction. Participants will be notified of any such modification as soon as
practicable. Different Performance Measures and/or Performance Goals may be
awarded to similarly situated Participants, and the Performance Measures and
Performance Goals awarded to one Participant shall not have an effect on or in
any way limit the Performance Measures and Performance Goals awarded to another
Participant.

 

4.5 Performance Goals. For any Performance Measure established by the Committee,
the Committee shall establish the levels of the Performance Goals. After
establishing the Performance Goals for a Performance Measure, the Committee
shall have the discretion, where practicable, to provide that the amounts
payable in respect of the Performance Goals shall be prorated if the actual
performance for the Award Term is between the Performance Goals established by
the Committee.

 

4.6 Notice of Participation. After an Eligible Employee has been designated as a
Participant, the Committee shall provide such Participant with an Award
Agreement setting forth the Payment Value, Award Cycle(s), Award Term,
Performance Measures and Performance Goals for the Participant.

 

ARTICLE 5

 

Calculating the Payout

 

5.1 General. As soon as practicable following the end of the Award Term or an
Award Cycle, the Committee shall calculate the Payout to each Participant based
upon the actual performance of the Company and the Performance Measures,
Performance Goals and Payment Values for such period.

 

5.2 The Payout. The actual Payout amount to be distributed with respect to a
Award Term or Award Cycle may range over a set of compensation values determined
by the Committee, as further described in this Section and in an Award
Agreement. The amount payable to a Participant shall not exceed the Maximum
Payment applicable to such Participant.

 

5.2.1 If the actual performance during the Award Term or an Award Cycle shall be
less than the Threshold Performance Goal for any Performance Measure, the Payout
shall be zero.

 

5.2.2 If the actual performance during the Award Term or an Award Cycle shall
equal or exceed each Threshold Performance Goal, the Payout shall be a
percentage of the Payment Value previously identified in respect of the
Performance Goals attained by a Participant (as reduced, in the case of an Award
Term, by any previous Payouts during an Award Cycle).

 

5.2.3 If the actual performance for the Award Term or an Award Cycle is between
the Performance Goals established by the Committee and if the Committee provides
for proration, the applicable Payout will be prorated accordingly through linear
interpolation. If the Committee chooses not to engage in proration, the Payout
shall based upon the next closest lowest achieved Performance Goal as determined
by the Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

 

Payment of Benefits

 

6.1 Normal Payout. Except as otherwise provided in the Plan, and subject to the
condition of continued employment with the Company or an Affiliate, as set forth
in Section 6.2 below, the Payout to a Participant for the Award Term or an Award
Cycle shall be made within two and one-half months following the close of the
Award Term or such Award Cycle in the form described in Section 6.5; provided,
however, that the Committee may, in its discretion, defer payment until audited
financial data is available (but in any event no later than the end of the
calendar year in which such Award Term or Award Cycle ends) unless such deferral
would cause any such payment to be subject to the requirements of Code Section
409A. Except as otherwise provided in the subsequent Sections of this Article 6,
each Participant shall receive a payment equal to the full value of his or her
Payout for the Award Term or applicable Award Cycle. Payouts under this Section
6.1 are conditioned upon the Participant’s compliance with any non-compete
and/or confidentiality provision in any written agreement or policy between the
Participant and the Company. Unless the Committee provides otherwise in writing,
upon the date of any violation of any such non-compete and/or confidentiality
provision, the person shall immediately cease to be a Participant, and any
amount not yet distributed to such Participant under this Section 6.1 shall
immediately and automatically be forfeited, whether or not such violation
results in a Termination of Employment with the Company during the Award Term.

 

6.2 Forfeiture. If a Participant initiates a Termination of Employment with the
Company for any reason other than for death, Disability or Retirement, or Good
Reason, or the Participant incurs a Termination of Employment for Cause, unless
the Committee provides otherwise in writing, the Participant shall immediately
cease to be a Participant, and any amount not yet distributed to such
Participant under Section 6.1 shall immediately and automatically be forfeited,
whether or not such Termination of Employment occurs before the end of the Award
Term.

 

6.3 Termination, Retirement, Disability, Promotion, Demotion, Transfer, or
Death. A Participant’s Termination of Employment with the Company under the
circumstances set forth in this Section 6.3 shall not result in the forfeiture
of the Participant’s Payout or the right to receive a Payout under the Plan:

 

6.3.1 If the Participant incurs a Termination of Employment with the Company
that is initiated by the Company without Cause, or by the Participant for Good
Reason, or is the result of the Participant’s Retirement or Disability, or if
the Participant ceases to be an Eligible Employee due to an approved leave of
absence, promotion, demotion or transfer to a position of employment within the
Company or an Affiliate which the Committee determines is ineligible for
participation in the Plan, then the Participant shall receive a Payout equal to
(i) the unpaid portion of a Participant’s Payout if the Award Term or Award
Cycle has closed and for which a Payout has not been completed as of such
Termination of Employment, approved leave of absence, promotion, demotion or
transfer date and (ii) a pro rata Payout determined with respect to the
Performance Goals if the Award Term or Award Cycle shall not have been closed,
based upon the product of (A) a fraction, the numerator of which is the number
of months which have elapsed in the Award Term or Award Cycle and the
denominator of which is the total number of months in the Award Term or Award
Cycle, and (B) the actual performance through the date of the Termination of
Employment, approved leave of absence, promotion, demotion or transfer occurs
(compared to a pro rata portion of the overall Performance Goal for the Award
Term, as adjusted for seasonality and other factors if and to the extent the
Committee deems appropriate). Any Payout pursuant to this Section 6.3.1 shall be
reduced by the amount of any Payout previously made with respect to an Award
Cycle during the Award Term. Any Payout pursuant to the provisions of this
Section 6.3.1 shall be made in cash.

 

6.3.2 If the Participant’s employment with the Company is terminated as a result
of the Participant’s death, the beneficiary designated in a written form filed
with the Company shall receive (i) to the extent not already paid, the Payout
designated for the deceased Participant if the Award Term or Award Cycle has

 

7



--------------------------------------------------------------------------------

been closed and for which payments have not been completed as of such date of
death, which payment shall be paid as soon as reasonably practicable following
the Participant’s death, and (ii) a pro rata Payout if the Award Term or Award
Cycle shall not have been closed, determined with respect to the Performance
Goals, based upon the product of (A) a fraction, the numerator of which is the
number of months which have elapsed in the Award Term or Award Cycle and the
denominator of which is the total number of months in the Award Term or Award
Cycle, and (B) the actual performance through the date of the death (compared to
a pro rata portion of the overall Performance Goal for the Award Term, as
adjusted for seasonality and other factors if and to the extent the Committee
deems appropriate). Any Payout pursuant to this Section 6.3.2 shall be reduced
by the amount of any Payout previously made with respect to an Award Cycle
during the Award Term. Any Payout pursuant to the provisions of this Section
6.3.2 shall be made in cash.

 

6.4 Change in Control. Upon a Change in Control, if the Award Term or Award
Cycle shall have been completed, each Participant shall receive the Payout as
soon as reasonably practicable following the date of the Change in Control. If
the Award Term or Award Cycle shall not have been completed as of the date of
the Change in Control, the Committee shall determine the Payout of the
uncompleted Award Term or Award Cycle as of the date of the Change in Control,
which shall be a pro rata Payout for the Award Term with respect to the
Performance Goals and based upon the product of (i) a fraction, the numerator of
which is the number of months which have elapsed in the Award Term and the
denominator of which is the total number of months in the Award Term, and (ii)
actual performance through the date of the Change in Control (compared to a pro
rata portion of the overall Performance Goal for the Award Term, as adjusted for
seasonality and other factors if and to the extent the Committee deems
appropriate). Any Payout pursuant to this Section 6.4 shall be reduced by the
amount of any Payout previously made with respect to an Award Cycle during the
Award Term. Any Payout pursuant to the provisions of this Section 6.4 shall be
made in cash.

 

6.5 Form of Payment. Except as provided in Section 6.4 or as otherwise
determined by the Committee in its sole discretion, any Payout shall be made
sixty percent (60%) in shares of Restricted Stock and forty percent (40%) in
cash. The number of shares of Restricted Stock to be issued pursuant to any
given Payout shall be based upon the average closing sales price of the
Company’s common stock on the New York Stock Exchange for the thirty consecutive
trading days ending on the last business day of an Award Cycle or Award Term, as
the case may be.

 

6.6 Facility of Payment. When a Participant is under a legal disability or, in
the Committee’s opinion, is in any way incapacitated so as to be unable to
manage his or her affairs, the Committee may direct the payment of a Payout to
such Participant’s legal representative, or to a relative or friend of such
Participant for such Participant’s benefit, or the Committee may direct the
application of such Payouts for the benefit of such Participant in such manner
as the Committee considers advisable. Any Payouts made in accordance with the
preceding sentence shall be a full and complete discharge of any liability for
such Payouts under the Plan, and no Committee member nor the Company shall have
any duty to inquire as to whether a legal disability or other incapacity exists,
or for any determination with respect thereto.

 

ARTICLE 7

 

Amendment or Termination

 

7.1 Amendment. The Board may amend, alter, or discontinue the Plan at any time,
but no amendment, alteration or discontinuation shall be made which would impair
the rights of a Participant under an Award theretofore granted without the
Participant’s consent, except such an amendment (a) made to cause the Plan to
comply with applicable law (including Section 409A of the Code, to the extent
any portion of the Plan is determined to constitute a nonqualified deferred
compensation plan), or (b) made to permit the Company a deduction under
applicable tax law. The Committee may amend, alter or discontinue the terms of
any Award theretofore granted, prospectively or retroactively, on the same
conditions and limitations (and exceptions to limitations) as apply to the
Board, and further subject to any approval or limitations the Board may impose.

 

8



--------------------------------------------------------------------------------

7.2 Plan Termination. The Committee or the Board may terminate the Plan at any
time when, in its judgement such termination is appropriate or necessary; such
termination to become effective upon the execution by the Committee or the Board
of a written resolution duly executed and stating the fact of such termination
and the date as of which it is to be effective.

 

7.3 Vesting and Distribution on Termination. Subject to Section 6.2, upon
termination of the Plan, each Participant (or the beneficiary of each deceased
Participant) shall receive the Payout if the Award Term or applicable Award
Cycle shall have closed as soon as reasonably practicable following the date of
Award termination. If the Award Term or applicable Award Cycle shall not have
been completed as of the date of Award termination, the Committee shall
determine the Payout of the uncompleted Award Term or Award Cycle as of the date
of the Award termination, which shall be a pro rata Payout for the partial Award
Term based upon the product of (A) a fraction, the numerator of which is the
number of months which have elapsed in the Award Term or Award Cycle and the
denominator of which is the total number of months in the Award Term or Award
Cycle, and (B) the actual performance through the date of Award termination
(compared to a pro rata portion of the overall Performance Goal for the Award
Term, as adjusted for seasonality and other factors if and to the extent the
Committee deems appropriate). Any Payout pursuant to this Section 7.3 shall be
reduced by the amount of any Payout previously made with respect to an Award
Cycle during the Award Term. Any Payout pursuant to the provisions of this
Section 7.3 shall be made in cash.

 

ARTICLE 8

 

General Provisions

 

8.1 Nonalienation of Plan Benefits. A Participant or beneficiary may not sell,
assign, margin, transfer, pledge, encumber, convey, gift, hypothecate or
otherwise dispose of any interest in a Payout or the right to receive Payout
under this Plan, either voluntarily or involuntarily, except by will, by the
laws of descent or distribution, or as set forth in Section 6.3 above.

 

8.2 No Employment Rights. Under no circumstances shall the terms of employment
of any Participant be modified or in any way affected by the establishment or
continuance of this Plan. The maintenance of this Plan shall not constitute a
contract of employment. The Plan will not give any Participant a right to be
retained in the employment of the Company.

 

8.3 No Personal Liability. To the extent permitted by law, no person (including
any member of the Committee or any present or former employee of the Company)
shall be personally liable for any act done or omitted to be done in good faith
in the administration of the Plan.

 

8.4 Final Decisions. Any ruling, regulation, procedure or decision of the
Committee shall be conclusive and binding upon all persons affected by this
Plan.

 

8.5 Withholding of Taxes. The Company shall deduct from any Payout such amount
as the Company, in its sole discretion, deems proper to protect it against
liability for the payment of taxes, and out of the money so deducted, the
Company may discharge any such liability and pay the amount remaining to the
Participant or the Beneficiary, as the case may be.

 

8.6 Applicable Law. The Plan and all Awards made and actions taken under the
Plan shall be governed by and construed in accordance with the laws of the state
of Delaware and any applicable subdivision thereof. The Plan shall be construed
to comply with all applicable laws and to avoid liability to the Company or a
Participant.

 

8.7 Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor, and on the Company and its successor, whether by way of
merger, consolidation, purchase or otherwise.

 

9



--------------------------------------------------------------------------------

8.8 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth herein.

 

8.9 Provisions Relating to Internal Revenue Code Section 162(m). The Plan and
any Award to any Participant who is (or who, in the judgment of the Committee,
could reasonably be expected at the time of any payment of the Award to be) a
“Covered Employee” (as defined in Section 162(m)(3) of the Code) (any such
Participant, an “Applicable Participant”) under the Plan shall be administered,
and the provisions of the Plan and each Agreement with an Applicable Participant
shall be interpreted, in a manner consistent with the requirements of Code
Section 162(m)(4)(C) and the Treasury Regulations promulgated thereunder. If any
provision of the Plan or any Agreement relating to an Award to such a
Participant does not comply or is inconsistent with the requirements of Code
Section 162(m)(4)(C) and the Treasury Regulations promulgated thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such applicable requirements, if any such construction or deemed
amendment can satisfy Code Section 162(m)(4)(C) and the Treasury Regulations
promulgated thereunder. In addition, the following provisions shall apply to the
Plan or an Award to the extent necessary to avoid the disallowance of a tax
deduction for the Company or an Affiliate:

 

8.9.1 Not later than the date required or permitted for “qualified
performance-based compensation” under Code Section 162(m)(4)(C) and the Treasury
Regulations promulgated thereunder, the Committee shall determine the
Participants who are Applicable Participants who will receive Awards that are
intended as qualified performance-based compensation and the amount or method
for determining the amount of such compensation. Any Award intended to
constitute qualified performance-based compensation shall be designated in
writing as such by the Committee at the time it is granted.

 

8.9.2 For Awards that are designated as “performance-based compensation” (as
that term is used in Code Section 162(m)) in accordance with Section 8.9.1
above, no more than $5,000,000 (the “Maximum Payment”) may be subject to any
such Award granted to any Applicable Participant and payable with respect to the
Award’s entire Award Term. In the manner required by Code Section 162(m)(4)(C)
and the Treasury Regulations promulgated thereunder, the Committee shall,
promptly after the date on which the necessary financial and other information
for the Award Term or an Award Cycle becomes available, certify the extent to
which Performance Goals have been achieved with respect to any Award intended to
qualify as “performance-based compensation” under Code Section 162(m)(4)(C) and
the Treasury Regulations promulgated thereunder. In addition, the Committee may,
in its discretion, reduce or eliminate the amount of any Award payable to any
Participant, based on such factors as the Committee may deem relevant, but the
Committee may not increase the amount of any Award payable to any Participant
above the amount established in accordance with the relevant Performance Goals
with respect to any Award intended to qualify as “performance-based
compensation” under Code Section 162(m)4)(C) and the Treasury Regulations
promulgated thereunder.

 

8.9.3 Notwithstanding any other provision of this Plan to the contrary
(including, without limitation, Sections 4.4 and 4.5), with respect to any Award
granted to an Applicable Participant, (i) the Performance Goals and Performance
Measures established for the Award Term or an Award Cycle shall not change
during such period, (ii) the terms of the award shall specify at the time of
grant whether amounts payable pursuant to the Award will or will not be prorated
if actual performance for the Award Term is between the applicable Performance
Goals established by the Committee.

 

8.10 Unsecured Interest. No Participant in the Plan shall have any interest in
any fund or specific asset of the Company by reason of the Plan. No trust fund
shall be created in connection with the Plan or any Payout thereunder, and there
shall be no required funding of amounts, which may become payable to any
Participant.

 

8.11 Offset. Any amounts owed to the Company by the Participant of whatever
nature may be offset by the Company from the value of any Payout due under this
Plan, and no Payout shall be made under this Plan unless and until all disputes
between the Company and the Participant have been fully and finally resolved and
the Participant has waived all claims to such against the Company.

 

10



--------------------------------------------------------------------------------

8.12 Indemnification. The officers, directors and employees of the Company, as
well as the Committee members, shall be indemnified and held harmless by the
Company against and from any and all loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by them in connection with or resulting
from any claim, action, suit, or proceeding to which they may be a party or in
which they may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by them in settlement
(with the Company’s written approval) or paid by them in satisfaction of a
judgement in any such action, suit or proceeding. The foregoing provision shall
not be applicable to any person if the loss, cost, liability or expense is due
to such person’s gross negligence or willful misconduct.

 

8.13 Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

 

8.14 Gender and Number. Words denoting the masculine gender include the feminine
and neuter genders, and the singular shall include the plural and the plural
shall include the singular wherever required by the context.

 

11